DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 7, 8, 9, 13, 14, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US Pub. No. 2011/0321028 A1) in view Melahn (US Pub. No. 2015/0278323 A1) of Agrawal (US Pub. No. 2014/0279901 A1).
As to claim 1, Evans teaches a method implemented by one or more data processing apparatus ([0021] states "Cloud 112 includes and/or is representative of a platform 114 for one or more experience services 116 and a deployment service."  The cloud including the deployment service is recognized as a data processing apparatus.), the method comprising: 
receiving, from a client device, a request for updates to a client version of a database stored on the client device ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58)."  Device 200 is recognized as the client device.  Device 200 sends an update check request, which is recognized as a request for updates.   [0081] teaches "application 402 installed on device 200 has a master version of 58 with three experience modules."  Application 402 and its associated experience modules is recognized as the client version of the database stored on the client device.), the client version of the database corresponding to a version of the database that is locally stored on the client device and locally mutable by the client device ([0081] teaches "application 402 installed on device 200 has a master version of 58 with three experience modules."  Application 402 and its associated experience modules are recognized as the client version of the database  (See Fig. 4).   [0086] teaches "update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  [0089] teaches "core component interface 216 installs the update package."  As shown in FIG. 2, the core component interface 216 is a part of the client device.   Accordingly, the client device installs the update package which includes updates to the master version number of the application.  Therefore the client version of the database, which is recognized as the application 402 and its associated experience modules, is a version of the database that is locally stored on the client device.  Further, the client device locally changes the client version of the database, because the client device installs the update package.), the request including i) a client database version number for the client version of the database ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying … current master version number of device 200 (which is 58)." The current master version is recognized as the client database version number for the client version of the database.) and ii) a first cursor specifying a particular database entity ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device)."  As shown in FIG. 4, a Device Type T is sent, where the letter T is recognized as a first cursor specifying a particular database entity.) included in the client version of the database ([0013] teaches "Each experience module also includes a device type specific presentation component that includes the presentation logic 
accessing a remote version of the database that is remote from the client device ([0084] teaches "Device update component 314 evaluates the update check request against version catalog 316 and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  As shown in FIG. 4, the update repository 312, the device update component 314 and version catalog 316 are a part of the deployment service.  The version catalog and the corresponding update repository are recognized as a remote version of the database that is remote from the client device.  This is further supported by [0021] which states "Cloud 112 includes and/or is representative of a platform 114 for one or more experience services 116 and a deployment service 118."  Fig. 1 also clearly shows the devices 102 as being remote from the deployment service 118.), the remote version of the database including a plurality of database entities (As set forth in FIG. 4, each Experience ID 412 is a database entity.  It is contained in the version catalog of the deployment service 306, and therefore is a part of the remote version of the database.), 
for each of a plurality of the database entities included in an ordered subset of database entities that begins with a database entity that matches the particular database entity ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200. Update packages having version numbers less than or equal to the current version number of device 200 have already been deployed to device 200. Accordingly, the update packages corresponding to master version numbers 57 and 58 need not be deployed again to device 200."  With reference to FIG. 4, Experience IDs D (version 59), A, (version 61) and C (version 62) are identified because they are after version 58, and the device type mask 416 (in this case "T") for versions 59, 61 and 62 correspond to "T" (television).  "T" is recognized as a particular database entity.  The database entities are Experience IDs D, A and C, which correspond to the particular database entity "T.") 
determining, based on a comparison of the remote entity version number of the database entity and the client database version number, whether the database entity has been updated ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying … a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  Since the current master version is 58, the deployment service determines that new database entities D, A and C are available based at least in part on master version numbers 59, 61 and 62.)
for each database entity that has been updated, providing an entity update to the client device that includes the remote entity version number of the database entity ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … an experience version number for the new version…" Master version 62 returned to device to update device and is recognized as an entity update.  The experience version number is provided.  The experience version number is recognized as the remote entity version number.)
providing a remote database version number to the client device with at least one entity update ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … an experience version number for the new version…"  Master version 62 is provided in the update to the device; the master version 62 is recognized as the remote database version number provided to the client. See Fig. 4,  element 422.), the remote database version number being a highest remote entity version number from among all the dataset entities in the remote version of the database (Master version 62 (recognized as remote database version number) is the highest version number in the version catalog 316 (recognized as remote version of the database).  Version catalog 316 is stored on the deployment service 306 as and being different than any remote entity version number in the at least one entity update  (Master version 62 database and is different than any numbers of the experience version (e.g. 3, 7, 1, 4, 6), which are recognized as remote entity version.  Master version 62 is different from the Experience version 6 provided in the update 422).
Evans teaches each database entity having a remote entity version assigned (Each Experience ID 412 is recognized as a database entity and has an associated Experience version 414 assigned in the version catalog 316.  See FIG. 4).  However, Evans does not expressly teach that the client version of the database is mutable by the client device independent of other versions of the database, or that the version is assigned in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database.  
Melahn teaches that the client version of the database is mutable by the client device independent of other versions of the database ([0045] teaches "A content item event or file event can be a change of any kind, and can occur as a result of some other client machine updating a content item 106, the client machine 110 itself causing a change to the local copy 106A that requires synchronizing with the content item 106."  A change to the local copy 106A of the content item, by the client machine, is recognized as a change to the client version of the database.  This change is made, at least prior to synchronization, without changing any other versions of the database such as the content item 106.  The other versions of the database include the content item stored at the CMS repository 104 and other copies of content item at one or more client machines.
[0033] teaches "synchronizing file events occurring to content items stored at a CMS repository 104 with those occurring to local copies of the content item at one or more client machines can be used by local client synchronization applications designed to synchronize content and/or metadata as well as more specialized client application."  This teaches multiple client machines having the local copies of the content item, and there multiple versions, or instances, of the database exist.
Evans and Melahn are combinable because they are directed to updating modified data (Evans [0004], Melahn [0032]).
independent of other versions of the database as taught by Melahn, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to allow a device to save bandwidth and other resources (e.g. processor cycles, battery life for mobile devices, etc.) by changing data device data (Melahn [0040]).
Evans, as modified, does not expressly disclose that the version is assigned in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database.  
However, Agrawal teaches in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database ([0048] teaches "Whenever a row is modified, added, or removed on the server, the current version of the table is incremented and assigned to the row. Thus, the table version is the highest version among all of its rows and no two rows have the same version."  With reference to FIG. 3, Table Version 22 is updated with a deletion, and addition of rows for Kiara and Kovu.  Rows for Kiara and Kovu are recognized as a plurality of database entities, and are monotonically increasing from version 24 to 25 as the rows are added.
Evans, as modified, and Agrawal are combinable because they are directed to updating modified data (Evans [0004], Agrawal [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the remote entity version assigned as taught by Evans to be monotonically increasing between entities as taught by Agrawal, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to ensure that no two rows have the same version numbers (Agrawal [0048]).

  As to claim 2, Evans teaches wherein the subset of database entities does not include every dataset entity in the remote version of the database ([0086] teaches "device update 

As to claim 3, Evans teaches wherein the subset of database entities is dynamically determined based on one or more system constraints being met ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200. Update packages having version numbers less than or equal to the current version number of device 200 have already been deployed to device 200. Accordingly, the update packages corresponding to master version numbers 57 and 58 need not be deployed again to device 200."  With reference to FIG. 4, Experience IDs D (version 59), A, (version 61) and C (version 62) are identified because they are after version 58, and the device type mask 416 (in this case "T") for versions 59, 61 and 62 correspond to "T" (television).  The device type of Television is recognized as a system constraint because it is a type of device.  The Experience IDs correspond to the database entities and are determined based on the type of device.)

As to claim 7, Evans teaches a system comprising one or more data processing apparatus ([0021] states "Cloud 112 includes and/or is representative of a platform 114 for one or more experience services 116 and a deployment service."  The cloud including the deployment service is recognized as a data processing apparatus.), and a data store storing instructions, that, when executed by the one or more data processing apparatus, cause the one or more data processing apparatus to perform operations ([0054] teaches "Platform 300 includes an application interface 302, one or more experience specific services 304, and a deployment service 306."  The Platform and the experience specific services are recognized as storing instructions to carry on the deployment of updates.) comprising: 
receiving, from a client device, a request for updates to a client version of a database stored on the client device ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58)."  Device 200 is recognized as the client device.  Device 200 sends an update check request, which is recognized as a request for updates.   [0081] teaches "application 402 installed on device 200 has a master version of 58 with three experience modules."  Application 402 and its associated experience modules is recognized as the client version of the database stored on the client device.), the client version of the database corresponding to a version of the database that is locally stored on the client device and locally mutable by the client device ([0081] teaches "application 402 installed on device 200 has a master version of 58 with three experience modules."  Application 402 and its associated experience modules are recognized as the client version of the database  (See Fig. 4).   [0086] teaches "update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  [0089] teaches "core component interface 216 installs the update package."  As shown in FIG. 2, the core component interface 216 is a part of the client device.   Accordingly, the client device installs the update package which includes updates to the master version number of the application.  Therefore the client version of the database, which is recognized as the application 402 and its associated experience modules, is a version of the database that is locally stored on the client device.  Further, the client device locally changes the client version of the database, because the client device installs the update package.), the request including i) a client database version number for the client version of the database ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying … current master version number of device 200 (which is 58)." The current master version is recognized as the client database version number for the client version of the database.) and ii) a first cursor specifying a particular database entity ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 included in the client version of the database ([0013] teaches "Each experience module also includes a device type specific presentation component that includes the presentation logic (e.g., instructions and data)." This is interpreted as including the device type.  The experience modules are included in the Application 402 of the device.)
accessing a remote version of the database that is remote from the client device ([0084] teaches "Device update component 314 evaluates the update check request against version catalog 316 and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  As shown in FIG. 4, the device update component 314 and version catalog 316 is a part of the deployment service.  The version catalog is recognized as a remote version of the database that is remote from the client device.  This is further supported by [0021] which states "Cloud 112 includes and/or is representative of a platform 114 for one or more experience services 116 and a deployment service 118."  Fig. 1 also clearly shows the devices 102 as being remote from the deployment service 118.), the remote version of the database including a plurality of database entities (As set forth in FIG. 4, each Experience ID 412 is a database entity.  It is contained in the version catalog of the deployment service 306, and therefore is a part of the remote version of the database.), 
for each of a plurality of the database entities included in an ordered subset of database entities that begins with a database entity that matches the particular database entity ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200. Update packages having version numbers less than or equal to the current version number of device 200 have already been deployed to device 200. Accordingly, the update packages corresponding to master version numbers 57 and 58 need not be deployed again to device 200."  With reference to FIG. 4, Experience IDs D (version 59), A, (version 61) and C (version 62) are identified because they are after version 58, and the 
determining, based on a comparison of the remote entity version number of the database entity and the client database version number, whether the database entity has been updated ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying … a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  Since the current master version is 58, the deployment service determines that new database entities D, A and C are available based at least in part on master version numbers 59, 61 and 62.)
for each database entity that has been updated, providing an entity update to the client device that includes the remote entity version number of the database entity ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … an experience version number for the new version…" Master version 62 returned to device to update device and is recognized as an entity update.  The experience version number is provided.  The experience version number is recognized as the remote entity version number.)
providing a remote database version number to the client device with at least one entity update ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … an experience version number for the new version…"  Master version 62 is provided in the update to the device; the master version 62 is recognized as the remote database version number provided to the client. See Fig. 4,  element 422.), the remote database version number being a highest remote entity version number from among all the dataset entities in the remote version of the database (Master version 62 (recognized as remote database version number) is the highest version number in the version catalog 316 (recognized as remote version of the database).  Version catalog 316 is stored on the deployment service 306 as shown in FIG. 4.)  and being different than any remote entity version number in the at least one entity update (Master version 62 database and is different than any numbers of the experience version (e.g. 3, 7, 1, 4, 6), which are recognized as remote entity version.  Master version 62 is different from the Experience version 6 provided in the update 422).
Evans teaches each database entity having a remote entity version assigned (Each Experience ID 412 is recognized as a database entity and has an associated Experience version 414 assigned in the version catalog 316.  See FIG. 4).  However, Evans does not expressly teach that the client version of the database is mutable by the client device independent of other versions of the database, or that the version is assigned in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database.  
Melahn teaches that the client version of the database is mutable by the client device independent of other versions of the database ([0045] teaches "A content item event or file event can be a change of any kind, and can occur as a result of some other client machine updating a content item 106, the client machine 110 itself causing a change to the local copy 106A that requires synchronizing with the content item 106."  A change to the local copy 106A of the content item, by the client machine, is recognized as a change to the client version of the database.  This change is made, at least prior to synchronization, without changing any other versions of the database such as the content item 106.  The other versions of the database include the content item stored at the CMS repository 104 and other copies of content item at one or more client machines.
[0033] teaches "synchronizing file events occurring to content items stored at a CMS repository 104 with those occurring to local copies of the content item at one or more client machines can be used by local client synchronization applications designed to synchronize content and/or metadata as well as more specialized client application."  This teaches multiple client machines having the local copies of the content item, and there multiple versions, or instances, of the database exist.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the client version of the database as taught by Evans to be mutable by the client device independent of other versions of the database as taught by Melahn, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to allow a device to save bandwidth and other resources (e.g. processor cycles, battery life for mobile devices, etc.) by changing data device data (Melahn [0040]).
Evans, as modified, does not expressly disclose that the version is assigned in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database.  
However, Agrawal teaches in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database ([0048] teaches "Whenever a row is modified, added, or removed on the server, the current version of the table is incremented and assigned to the row. Thus, the table version is the highest version among all of its rows and no two rows have the same version."  With reference to FIG. 3, Table Version 22 is updated with a deletion, and addition of rows for Kiara and Kovu.  Rows for Kiara and Kovu are recognized as a plurality of database entities, and are monotonically increasing from version 24 to 25 as the rows are added.
Evans and Agrawal are combinable because they are directed to updating modified data (Evans [0004], Agrawal [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the remote entity version assigned as taught by Evans to be monotonically increasing between entities as taught by Agrawal, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to ensure that no two rows have the same version numbers (Agrawal [0048]).

wherein the subset of database entities does not include every dataset entity in the remote version of the database ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … the experience module that the update package changes…"  With further reference to FIG. 4, only Experience IDs D, A, C are provided to client, where version catalog 316 (recognized as remote version of the database) also includes Experience IDs for B and E.  The Experience IDs are recognized as dataset entities.  Thus, only a subset of dataset entities (D, A, and C) and not every dataset entity (A, B, C, D and E) included in the remote version of the database is included.)

As to claim 9, Evans teaches wherein the subset of database entities is dynamically determined based on one or more system constraints being met ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200. Update packages having version numbers less than or equal to the current version number of device 200 have already been deployed to device 200. Accordingly, the update packages corresponding to master version numbers 57 and 58 need not be deployed again to device 200."  With reference to FIG. 4, Experience IDs D (version 59), A, (version 61) and C (version 62) are identified because they are after version 58, and the device type mask 416 (in this case "T") for versions 59, 61 and 62 correspond to "T" (television).  The device type of Television is recognized as a system constraint because it is a type of device.  The Experience IDs correspond to the database entities and are determined based on the type of device.)

As to claim 13, Evans teaches a non-transitory computer readable medium storing instructions that, when executed by one or more data processing apparatus, cause the one or more data processing apparatus to perform operations comprising ([0035] teaches experience storage stores in non-volatile memory): 
receiving, from a client device, a request for updates to a client version of a database stored on the client device ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58)."  Device 200 is recognized as the client device.  Device 200 sends an update check request, which is recognized as a request for updates.   [0081] teaches "application 402 installed on device 200 has a master version of 58 with three experience modules."  Application 402 and its associated experience modules is recognized as the client version of the database stored on the client device.) , the client version of the database corresponding to a version of the database that is locally stored on the client device and locally mutable by the client device ([0081] teaches "application 402 installed on device 200 has a master version of 58 with three experience modules."  Application 402 and its associated experience modules are recognized as the client version of the database (See Fig. 4).   [0086] teaches "update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  [0089] teaches "core component interface 216 installs the update package."  As shown in FIG. 2, the core component interface 216 is a part of the client device.   Accordingly, the client device installs the update package which includes updates to the master version number of the application.  Therefore the client version of the database, which is recognized as the application 402 and its associated experience modules, is a version of the database that is locally stored on the client device.  Further, the client device locally changes the client version of the database, because the client device installs the update package.), the request including i) a client database version number for the client version of the database ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying … current master version number of device 200 (which is 58)." The current master version is recognized as the client database version number for the client version of the database.) and ii) a first cursor specifying a particular database entity ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device)."  As shown in FIG. 4, a Device Type T is sent, where the letter T is recognized as a first cursor specifying a particular database included in the client version of the database ([0013] teaches "Each experience module also includes a device type specific presentation component that includes the presentation logic (e.g., instructions and data)." This is interpreted as including the device type.  The experience modules are included in the Application 402 of the device.)
accessing a remote version of the database that is remote from the client device ([0084] teaches "Device update component 314 evaluates the update check request against version catalog 316 and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  As shown in FIG. 4, the device update component 314 and version catalog 316 is a part of the deployment service.  The version catalog is recognized as a remote version of the database that is remote from the client device.  This is further supported by [0021] which states "Cloud 112 includes and/or is representative of a platform 114 for one or more experience services 116 and a deployment service 118."  Fig. 1 also clearly shows the devices 102 as being remote from the deployment service 118.), the remote version of the database including a plurality of database entities (As set forth in FIG. 4, each Experience ID 412 is a database entity.  It is contained in the version catalog of the deployment service 306, and therefore is a part of the remote version of the database.), 
for each of a plurality of the database entities included in an ordered subset of database entities that begins with a database entity that matches the particular database entity ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200. Update packages having version numbers less than or equal to the current version number of device 200 have already been deployed to device 200. Accordingly, the update packages corresponding to master version numbers 57 and 58 need not be deployed again to device 200."  With reference to FIG. 4, Experience IDs D (version 59), A, (version 61) and C (version 62) are identified because they are after version 58, and the device type mask 416 (in this case "T") for versions 59, 61 and 62 correspond to "T" (television).  "T" 
determining, based on a comparison of the remote entity version number of the database entity and the client database version number, whether the database entity has been updated ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying … a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200."  Since the current master version is 58, the deployment service determines that new database entities D, A and C are available based at least in part on master version numbers 59, 61 and 62.)
for each database entity that has been updated, providing an entity update to the client device that includes the remote entity version number of the database entity ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … an experience version number for the new version…" Master version 62 returned to device to update device and is recognized as an entity update.  The experience version number is provided.  The experience version number is recognized as the remote entity version number.)
providing a remote database version number to the client device with at least one entity update ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … an experience version number for the new version…"  Master version 62 is provided in the update to the device; the master version 62 is recognized as the remote database version number provided to the client. See Fig. 4,  element 422.), the remote database version number being a highest remote entity version number from among all the dataset entities in the remote version of the database (Master version 62 (recognized as remote and being different than any remote entity version number in the at least one entity update  (Master version 62 database and is different than any numbers of the experience version (e.g. 3, 7, 1, 4, 6), which are recognized as remote entity version.  Master version 62 is different from the Experience version 6 provided in the update 422).
Evans teaches each database entity having a remote entity version assigned (Each Experience ID 412 is recognized as a database entity and has an associated Experience version 414 assigned in the version catalog 316.  See FIG. 4).  However, Evans does not expressly teach that the client version of the database is mutable by the client device independent of other versions of the database, or that the version is assigned in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database.  
Melahn teaches that the client version of the database is mutable by the client device independent of other versions of the database ([0045] teaches "A content item event or file event can be a change of any kind, and can occur as a result of some other client machine updating a content item 106, the client machine 110 itself causing a change to the local copy 106A that requires synchronizing with the content item 106."  A change to the local copy 106A of the content item, by the client machine, is recognized as a change to the client version of the database.  This change is made, at least prior to synchronization, without changing any other versions of the database such as the content item 106.  The other versions of the database include the content item stored at the CMS repository 104 and other copies of content item at one or more client machines.
[0033] teaches "synchronizing file events occurring to content items stored at a CMS repository 104 with those occurring to local copies of the content item at one or more client machines can be used by local client synchronization applications designed to synchronize content and/or metadata as well as more specialized client application."  This teaches multiple client machines having the local copies of the content item, and there multiple versions, or instances, of the database exist.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the client version of the database as taught by Evans to be mutable by the client device independent of other versions of the database as taught by Melahn, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to allow a device to save bandwidth and other resources (e.g. processor cycles, battery life for mobile devices, etc.) by changing data device data (Melahn [0040]).
Evans, as modified, does not expressly disclose that the version is assigned in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database.  
However, Agrawal teaches in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database ([0048] teaches "Whenever a row is modified, added, or removed on the server, the current version of the table is incremented and assigned to the row. Thus, the table version is the highest version among all of its rows and no two rows have the same version."  With reference to FIG. 3, Table Version 22 is updated with a deletion, and addition of rows for Kiara and Kovu.  Rows for Kiara and Kovu are recognized as a plurality of database entities, and are monotonically increasing from version 24 to 25 as the rows are added.
Evans and Agrawal are combinable because they are directed to updating modified data (Evans [0004], Agrawal [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the remote entity version assigned as taught by Evans to be monotonically increasing between entities as taught by Agrawal, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to ensure that no two rows have the same version numbers (Agrawal [0048]).

wherein the subset of database entities does not include every dataset entity in the remote version of the database ([0086] teaches "device update component 314 returns an indication 422 to device 200 that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200…  Device update component 314 returns, for each update package that is to be deployed to device 200, an indication of … the experience module that the update package changes…"  With further reference to FIG. 4, only Experience IDs D, A, C are provided to client, where version catalog 316 (recognized as remote version of the database) also includes Experience IDs for B and E.  The Experience IDs are recognized as dataset entities.  Thus, only a subset of dataset entities (D, A, and C) and not every dataset entity (A, B, C, D and E) included in the remote version of the database is included.)

As to claim 15, Evans teaches wherein the subset of database entities is dynamically determined based on one or more system constraints being met ([0084] teaches "Device 200 sends an update check request 420 to deployment service 306 identifying the type of device 200 (a television based type of device) and a current master version number of device 200 (which is 58). Device update component 314 evaluates the update check request against version catalog and determines that the update packages corresponding to master version numbers 59, 61, and 62 are to be deployed to device 200. Update packages having version numbers less than or equal to the current version number of device 200 have already been deployed to device 200. Accordingly, the update packages corresponding to master version numbers 57 and 58 need not be deployed again to device 200."  With reference to FIG. 4, Experience IDs D (version 59), A, (version 61) and C (version 62) are identified because they are after version 58, and the device type mask 416 (in this case "T") for versions 59, 61 and 62 correspond to "T" (television).  The device type of Television is recognized as a system constraint because it is a type of device.  The Experience IDs correspond to the database entities and are determined based on the type of device.)

As to claim 25, Evans teaches wherein a client entity version number of a database entity is different than the client version of the database ([0081] teaches " An application 402 installed on device 200 has a master version number of 58….The second experience module in 

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Melahn, in view of Agrawal, and further in view of Saadat (US Pub. No. 2012/0143873 A1).
As to claim 4, Evans, as modified, does not expressly disclose wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates.
However, Saadat teaches wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates ([0095] teaches "In some embodiments, the index service 120 supports faster turnaround for more limited updates. These accelerated updates are called real time updates (also called synchronous updates) and offer a much faster turnaround time (e.g., 1 second), but are limited to updates of relatively small size, e.g., less than a ceiling number of entries,"  This teaches a size constraint of a ceiling for entries.). 
Evans, as modified, and Saadat are combinable because they are directed to updating modified data (Evans [0004], Saadat [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include constraints as taught by Saadat, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to increase update speed (Saadat [0095]).

As to claim 10, Evans, as modified, does not expressly disclose wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates.
However, Saadat teaches wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates ([0095] teaches "In some embodiments, the index service 120 
Evans, as modified, and Saadat are combinable because they are directed to updating modified data (Evans [0004], Saadat [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include constraints as taught by Saadat, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to increase update speed (Saadat [0095]).

As to claim 16, Evans, as modified, does not expressly disclose wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates.
However, Saadat teaches wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates ([0095] teaches "In some embodiments, the index service 120 supports faster turnaround for more limited updates. These accelerated updates are called real time updates (also called synchronous updates) and offer a much faster turnaround time (e.g., 1 second), but are limited to updates of relatively small size, e.g., less than a ceiling number of entries,"  This teaches a size constraint of a ceiling for entries.). 
Evans, as modified, and Saadat are combinable because they are directed to updating modified data (Evans [0004], Saadat [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include constraints as taught by Saadat, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to increase update speed (Saadat [0095]).

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Melahn, in view of Agrawal, and further in view of Chao (US Pub. No. 2015/0317349 A1).
As to claim 5, Evans teaches receiving, from the client device, a second request for updates to the client version of the database, the second request including i) a second client database version number that matches the remote database version number that was provided to the client device with an entity update; and ([0074] teaches " device is configured to send an update check request to access deployment service 306 at regular or irregular intervals (e.g., daily), when an application begins executing, when execution of an application terminates."  This teaches a second request for updates, because the request for updates is repeated daily, for example.  [0106] teaches that "the device installs the received one or more update packages on the device." The second request is interpreted as including a second client database version number that would be version 62, which matches the remote database version number that was provided in the original update.  The original update is element 422, FIG. 4.)
Evans, as modified, does not expressly disclose ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities. 
However, Chao teaches ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities ([0030] teaches "a transaction 140 from the client 105 to update row A to A' and row G to G' is routed to data center 1 to which shard 1 containing row "A" is assigned and data center 2 to which shard 2 containing row "G" is assigned."  Here, the G entry of the subset of entities (A, G) is subsequent to entry A, as shown in FIG. 1.)
Evans, as modified, and Chao are combinable because they are directed to updating modified data (Evans [0004], Chao [0022s]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include the second cursor specifying a second entity as taught by Chao, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to reduce latency (Chao [0022]).

As to claim 11, Evans teaches receiving, from the client device, a second request for updates to the client version of the database, the second request including i) a second client database version number that matches the remote database version number that was provided to the client device with an entity update; and ([0074] teaches " device is configured to send an update check request to access deployment service 306 at regular or irregular intervals (e.g., daily), when an application begins executing, when execution of an application terminates."  This teaches a second request for updates, because the request for updates is repeated daily, for example.  [0106] teaches that "the device installs the received one or more update packages on the device." The second request is interpreted as including a second client database version number that would be version 62, which matches the remote database version number that was provided in the original update.  The original update is element 422, FIG. 4.)
Evans, as modified, does not expressly disclose ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities. 
However, Chao teaches ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities ([0030] teaches "a transaction 140 from the client 105 to update row A to A' and row G to G' is routed to data center 1 to which shard 1 containing row "A" is assigned and data center 2 to which shard 2 containing row "G" is assigned."  Here, the G entry of the subset of entities (A, G) is subsequent to entry A, as shown in FIG. 1.)
Evans, as modified, and Chao are combinable because they are directed to updating modified data (Evans [0004], Chao [0022s]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include the second cursor specifying a second entity as taught by Chao, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to reduce latency (Chao [0022]).

 receiving, from the client device, a second request for updates to the client version of the database, the second request including i) a second client database version number that matches the remote database version number that was provided to the client device with an entity update; and ([0074] teaches " device is configured to send an update check request to access deployment service 306 at regular or irregular intervals (e.g., daily), when an application begins executing, when execution of an application terminates."  This teaches a second request for updates, because the request for updates is repeated daily, for example.  [0106] teaches that "the device installs the received one or more update packages on the device." The second request is interpreted as including a second client database version number that would be version 62, which matches the remote database version number that was provided in the original update.  The original update is element 422, FIG. 4.)
Evans, as modified, does not expressly disclose ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities. 
However, Chao teaches ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities ([0030] teaches "a transaction 140 from the client 105 to update row A to A' and row G to G' is routed to data center 1 to which shard 1 containing row "A" is assigned and data center 2 to which shard 2 containing row "G" is assigned."  Here, the G entry of the subset of entities (A, G) is subsequent to entry A, as shown in FIG. 1.)
Evans, as modified, and Chao are combinable because they are directed to updating modified data (Evans [0004], Chao [0022s]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include the second cursor specifying a second entity as taught by Chao, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to reduce latency (Chao [0022]).

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Melahn, in view of Agrawal, and further in view of Itoh (US Pub. No. 2016/0259837 A1).
As to claim 6, Evans does not expressly teach updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior.
However, Itoh teaches updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior ([0074] teaches "The record log table 211 is composed of a Timestamp, a TID, an OP, a KEY, a VALUE and a difference Flag, wherein log events accompanying the change of record (where the operation is set to insert /update/delete) out of the log events of the transaction log output by the DBMS 101 are stored therein."   The record log table 211 is stored on the server as shown in FIG. 3 and is recognized as a three-dimensional table for remote version of a database, because the record log has more than 3 columns.  [0065] recites "the transaction log is output by the DMBS 101," so it is representative of the remote version of the database contained in the DBMS.  The timestamps of the log event, which are shown in FIG. 6, shows updates to the DBMS occurring within a predetermined time, namely 12:01 to 12:03.  12:03 is recognized as a current time.) 
Evans, as modified, and Itoh are combinable because they are directed to updating modified data (Evans [0004], Itoh [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior as taught by Itoh, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to allow for minimizing the amount of data transmission required for the synchronization process (Itoh [0010]).

updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior.
However, Itoh teaches updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior ([0074] teaches "The record log table 211 is composed of a Timestamp, a TID, an OP, a KEY, a VALUE and a difference Flag, wherein log events accompanying the change of record (where the operation is set to insert /update/delete) out of the log events of the transaction log output by the DBMS 101 are stored therein."   The record log table 211 is stored on the server as shown in FIG. 3 and is recognized as a three-dimensional table for remote version of a database, because the record log has more than 3 columns.  [0065] recites "the transaction log is output by the DMBS 101," so it is representative of the remote version of the database contained in the DBMS.  The timestamps of the log event, which are shown in FIG. 6, shows updates to the DBMS occurring within a predetermined time, namely 12:01 to 12:03.  12:03 is recognized as a current time.) 
Evans, as modified, and Itoh are combinable because they are directed to updating modified data (Evans [0004], Itoh [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior as taught by Itoh, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to allow for minimizing the amount of data transmission required for the synchronization process (Itoh [0010]).

As to claim 18, Evans does not expressly teach updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior.
However, Itoh teaches updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior ([0074] teaches "The record log table 211 is composed of a Timestamp, a TID, an OP, a KEY, a VALUE and a difference Flag, wherein log events accompanying the change of record (where the operation is set to insert /update/delete) out of the log events of the transaction log output by the DBMS 101 are stored therein."   The record log table 211 is stored on the server as shown in FIG. 3 and is recognized as a three-dimensional table for remote version of a database, because the record log has more than 3 columns.  [0065] recites "the transaction log is output by the DMBS 101," so it is representative of the remote version of the database contained in the DBMS.  The timestamps of the log event, which are shown in FIG. 6, shows updates to the DBMS occurring within a predetermined time, namely 12:01 to 12:03.  12:03 is recognized as a current time.) 
Evans, as modified, and Itoh are combinable because they are directed to updating modified data (Evans [0004], Itoh [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior as taught by Itoh, with a reasonable expectation of success.
The motivation would be to allow a user of Evans to allow for minimizing the amount of data transmission required for the synchronization process (Itoh [0010]).

Claims 26, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Melahn, in view of Agrawal, and further in view of Gailloux (US 8,340,651).

As to claim 26, Evans, as modified, does not expressly teach wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database.
However, Gailloux teaches wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The update to the contacts information is recognized as an entity update corresponding to a mutation from a second client device.  col. 14, lines 35-40 teaches "backup server 312 retrieves a copy 332 of the set 328 of contacts," and with reference to FIG. 3.  Thus, the mobile device is in communication with the remote version of the database, as indicated by the retrieval by the server of copy 332.), the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The mobile device 310 stores a set of contacts 328 includes an updated portion 334, which is a mutation on the second client device (the mobile device 310) occurring on the second client version of the database (set of contacts 328).  The backup server retrieves and stores the updated copy, and therefore the updated client version of the database is communicated to the remote version of the database.)
Evans, as modified, and Gailloux are combinable because they are directed to updating modified data (Evans [0004], Gailloux col. 6, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include the entity update corresponds to a 

As to claim 27, Evans, as modified, does not expressly teach wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database.
However, Gailloux teaches wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The update to the contacts information is recognized as an entity update corresponding to a mutation from a second client device.  col. 14, lines 35-40 teaches "backup server 312 retrieves a copy 332 of the set 328 of contacts," and with reference to FIG. 3.  Thus, the mobile device is in communication with the remote version of the database, as indicated by the retrieval by the server of copy 332.), the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The mobile device 310 stores a set of contacts 328 includes an updated portion 334, which is a 
Evans, as modified, and Gailloux are combinable because they are directed to updating modified data (Evans [0004], Gailloux col. 6, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database as taught by Gailloux, with a reasonable expectation of success.  The motivation would be to allow a user of Evans to reconcile information between devices.  (Gailloux col. 15, lines 65-67).

As to claim 28, Evans, as modified, does not expressly teach wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database.
However, Gailloux teaches wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The update to the contacts information is recognized as an entity update corresponding to a mutation from a second client device.  col. 14, lines 35-40 teaches "backup server 312 retrieves a copy 332 of the set 328 of contacts," and with reference to FIG. 3.  Thus, the mobile device is in communication with the remote version of the database, as indicated , the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The mobile device 310 stores a set of contacts 328 includes an updated portion 334, which is a mutation on the second client device (the mobile device 310) occurring on the second client version of the database (set of contacts 328).  The backup server retrieves and stores the updated copy, and therefore the updated client version of the database is communicated to the remote version of the database.)
Evans, as modified, and Gailloux are combinable because they are directed to updating modified data (Evans [0004], Gailloux col. 6, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Evans to include the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database as taught by Gailloux, with a reasonable expectation of success.  The motivation would be to allow a user of Evans to reconcile information between devices.  (Gailloux col. 15, lines 65-67).

Response to Arguments
	With regard to the rejection under Section 103, Applicant asserts that Evans does not teach the client version of the database is locally mutable by the client device independent of other versions of the database.  Instead, Applicant asserts that Evans updates the master version of the application on the device using update packages, which correspond to other versions of the master database that are not yet installed on the device.  Therefore, according to Applicant, mutability by the device of Evans is dependent upon other versions of the master version.  Applicant points out that in Evans the application and its associated experience modules may have versions unique to the device that they operate on, but these versions are deployed to the device, and the device would not change its versioning beyond what the deployment system provides.  Any such change would allegedly render the device incapable of receiving further updates from the deployment service.
	In response, Examiner is interpreting a version of the database, and other versions of the database, as recited by to be other instances of the database.  Also, the client version of the database is interpreted to be an instance of the database stored on the client device.  While Applicant makes arguments supporting shortcomings of a changeable version number by the device of Evans, Applicant has not distinguished between a version of a database being a version number, or merely another instance of the database on a client device.  To this end, Melahn teaches multiple instances of a database 106 stored on client devices, where a single client device can provide local changes to a content management system.  These changes are then synchronized with other client devices having other versions (e.g. instances of the database 106) as shown in FIG. 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169